PER CURIAM.
Bradley Rutherford appeals the district court’s decision not to apply the Sentencing Guidelines’s “safety valve” provision to reduce his offense level. We affirm.
Our review de novo leads us to conclude Rutherford failed to meet his § 5C1.2(a)(3) burden to show the offense did not result in serious bodily injury to “any person.” As a result of committing the offense, Rutherford experienced life-threatening injuries, including ten days he spent in a coma. Under the plain language of the Guidelines, the offense resulted in serious bodily injury to “any person.” The district court concluded correctly that Rutherford could not prove his eligibility for the safety valve and we affirm that decision.